MEMORANDUM***
Jose Luis Estrella Soto, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming without opinion the Immigration Judge’s denial of his application for suspension of deportation. We dismiss the petition in part and deny the petition in part.
We lack jurisdiction to review the discretionary determination that Estrella Soto failed to establish extreme hardship. See Torres-Aguilar v. INS, 246 F.3d 1267, 1270 (9th Cir.2001).
Estrella Soto’s contention that the BIA’s opinion insufficiently articulated its reasons for denying relief is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848-49 (9th Cir.2003).
Estrella Soto’s contention that his equal protection rights were violated is foreclosed by Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001).
PETITION FOR REVIEW DISMISSED, in part, and DENIED, in part.

 This disposition is not appropriate for publication and may not be cited to or by the *651courts of this circuit except as provided by Ninth Circuit Rule 36-3.